Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


DETAILED ACTION
    Election/Restriction
Applicant's election without traverse of Group I (Claims 1-5 & 10) in the reply filed on 15 November 2021 is acknowledged. 

Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 November 2021.

Claims 1-5 and 10 filed on 21 January 2021 will be further examined in this action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the slab" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the form" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the slab" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
Claim 2, line 2, “a nail”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haase (US 915287) in view of Barrett (US 5,101,755).

                Regarding independent Claim 1, Haase disclose(s): A method for permanently marking the location of one or more utilities of a building (Haase teaches a method for permanently marking a location [Fig. 1 and page 1, lines 27-34], but do(es) not appear to teach marking the location of one or more utilities. However, this functionality is taught in Barrett (Fig. 1) as explained below), comprising:  
                

b. positioning said stencil marker on a form  (26 in Fig. 3) so that said ledge rests on top of said form and on the side of said form that contacts the slab (Fig. 3 and page 1, lines 53-58) and so that the location of said at least one indicator corresponds to the location of a utility of said building (Haase teaches the indicator corresponds to a location of a building  [Fig. 1 and page 1, column 1, lines 27-34], but do(es) not appear to teach indicator corresponds to a location of a utility. However, this functionality is taught in Barrett (Fig. 1) as explained below);
c. pouring the slab within said form (Fig. 3 and page 1, line 59);
d. removing said form and said stencil marker so that the shape of said indicator is permanently indented in the slab (Fig. 1).
               
	Regarding independent Claim 1, Haase fail(s) to disclose the following italicized portion of Claim 1: marking the location of one or more utilities and indicator corresponds to a location of a utility.
                Barrett teach(es) a method of permanently marking a location (Fig. 1) comprising marking the location of one or more utilities (Fig. 1) and indicator corresponds to a location of a utility (Fig. 1). Marking location of hidden utilities found at building locations facilitates the ability to survey the location.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Haase, with the teachings of Barrett, for the purpose of increasing visibility of location of utilities.

With respect to Claim 2, Haase and Barrett teach(es) the method of independent Claim 1. Haase and Barrett further disclose(s): wherein said stencil marker further comprises a plurality of nail holes (12 in Fig. 2 of Haase) so that said positioning step further comprises driving a nail (11 in Fig. 2 of Haase) through each said plurality of nail holes and at least partially through said form to secure said stencil marker to said form (Fig. 2).

With respect to Claim 3, Haase and Barrett teach(es) the method of independent Claim 1. Haase and Barrett further disclose(s): wherein said stencil marker comprises at least two indicators and wherein the shape of at least one of said at least two indicators is pointed (19 in Fig. 2 of Haase) .

With respect to Claim 4, Haase and Barrett teach(es) the method of independent Claim 1. Haase and Barrett further disclose(s): wherein said stencil marker further comprises at least two indentions parallel to each other (parallel edges of 13 in Fig. 3 of Haase).

With respect to Claim 5, Haase and Barrett teach(es) the method of independent Claim 1. Haase and Barrett further disclose(s): wherein said stencil marker further comprises at least one tab (13 in Fig. 3 of Haase) so that said indention is located at the base of said tab so that in said attaching step when said stencil marker is folded, said tab is perpendicular to the top of said form and forms said ledge (Fig. 3 of Haase).




Regarding independent Claim 10, Haase disclose(s): A method for permanently marking the location of one or more utilities of a building (Haase teaches a method for permanently marking a location [Fig. 1 and page 1, lines 27-34], but do(es) not appear to teach marking the location of one or more utilities. However, this functionality is taught in Barrett (Fig. 1) as explained below), comprising:               
a. placing a stencil marker (4 in Fig. 2) with at least one indicator (19 in Fig. 4) and at least one ledge on the form so that said ledge rests on top of the form and on the inside of the form so that said at least one indicator contacts the slab when poured (Figs. 2-3); and wherein said form is positioned to correspond with the location of at least one utility of said building (Haase teaches the indicator corresponds to a location of a building  [Fig. 1 and page 1, column 1, lines 27-34], but do(es) not appear to teach indicator corresponds to a location of at least one  utility. However, this functionality is taught in Barrett (Fig. 1) as explained below);
c. pouring the slab within said form and allowing the slab to cure (Fig. 3 and page 1, line 59);
d. removing the form and said stencil marker (Fig. 1).

	Regarding independent Claim 10, Haase fail(s) to disclose the following italicized portion of Claim 10: marking the location of one or more utilities and indicator corresponds to a location of at least one  utility.
                Barrett teach(es) a method of permanently marking a location (Fig. 1) comprising marking the location of one or more utilities (Fig. 1) and indicator corresponds to a location of at least one utility (Fig. 1). Marking location of hidden utilities found at building locations facilitates the ability to survey the location.
Haase, with the teachings of Barrett, for the purpose of increasing visibility of location of utilities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
               The following reference(s) relate(s) to a method for permanently marking a location:                 US 1,880,792 (Cargill); US 1,886,720 (O’Brien); US 2007/0006500 A1 (Major et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/TC/
08 March 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861